Citation Nr: 0736188	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Entitlement to service connection for a skin condition, 
to include chloracne.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service in the Army from 
January 1969 to February 1971, including combat service in 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied entitlement to a compensable rating for 
the veteran's bilateral hearing loss disability, and denied 
service connection for a chloracne disability.

The veteran initially claimed chloracne as a specific 
disorder; however, the most recent VA medical examination 
reflects that he was diagnosed with an acneform skin 
disorder.  In recognition that the veteran likely has a 
current skin disorder and, in essence, seeks service 
connection for whatever that disorder may be, this issue has 
been recharacterized on the title page to more accurately 
reflect the claim and the evidence of record. 

The issue of entitlement to service connection for a skin 
condition, to include chloracne, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA audiometric testing reveals no worse than Level I hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.






CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 0 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 3.385, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate the claim and the relative duties 
of VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112, requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the veteran was not notified of the regulations 
regarding degree of disability, the veteran was afforded a VA 
audiological examination to determine the severity of his 
hearing loss.  And, as a disability rating for hearing loss 
is determined solely by the application of a mechanical 
formula based upon the degree of hearing loss measured during 
audiological testing, there is no prejudice to the veteran 
based upon the absence of such notification.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran audiological 
examination.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Bilateral Hearing Loss

The veteran seeks a compensable evaluation for his bilateral 
hearing loss disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

The RO originally granted service connection for a bilateral 
hearing loss disability in August 2003, assigning a 0 percent 
rating with an effective date of April 25, 2003.  To receive 
a compensable evaluation for bilateral hearing loss the 
evidence must show that the hearing loss rises to the level 
of severity proscribed in 38 C.F.R. § 4.85, DC 6100, Table 
VII. 

A November 2004 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows for each 
ear at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
10
20
60
85
Left Ear:
5 
10
65
85

The veteran's average puretone decibel loss was reported as 
44 decibels in the right ear and 41 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The pertinent diagnosis was normal hearing expect for a 
moderate to severe sensorineural loss in the higher 
frequencies bilaterally.  

A July 2003 a VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows for each 
ear at the given hertz:
  

1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
5
10
55
80
Left Ear:
5 
5
65
85

The veteran's average puretone decibel loss was reported as 
38 decibels in the right ear and 40 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The pertinent diagnosis was normal hearing expect for a 
moderate to severe sensorineural loss in the higher 
frequencies bilaterally.  

The veteran submitted a private audiological examinations 
dated in April 2003, that notes normal hearing bilaterally 
below 2000 hertz that falls to severe to profound high 
frequency hearing loss.  The Board accepts the results of the 
private examination and notes that it produced similar 
findings to, and contained a similar diagnosis as, the two 
more recent VA examinations.  

The November 2004 findings, as applied to 38 C.F.R., § 4.85, 
Table VI, correspond to Level I hearing, bilaterally.  The 
July 2003 findings, as applied to 38 C.F.R., § 4.85, Table 
VI, correspond to Level I hearing, bilaterally.  When the 
findings of each of the VA audiological examinations are 
applied to the criteria set out in 38 C.F.R., § 4.85, Table 
VII, they yield disability ratings of 0 percent.  

In light of the evidence of record, the veteran's bilateral 
sensorineural hearing loss is currently rated in accordance 
with his present level of ratable disability, as set forth in 
applicable hearing schedule criteria.  38 C.F.R., § 4.85, DC 
6100, Table VII.

In numerous documents of record the veteran states the 
severity of his hearing loss merits monetary compensation.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a bilateral hearing loss disability rating higher than 0 
percent has not been met.  Gilbert v. Derwinski, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.85, DC 6100.

As the criteria for assignment of the next higher 10 percent 
rating are not met, the criteria for an even higher rating 
(20, 30, 40 percent, etcetera) are likewise not met. 

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.   See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented no evidence other than 
his assertions made in connection with this appeal that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss.  
Likewise, the veteran does not have an exceptional pattern of 
hearing impairment as defined in 38 C.F.R. § 4.86.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


REMAND

The veteran seeks entitlement to service connection for a 
skin condition to include chloracne, which he believes is 
related to exposure to Agent Orange during his service in 
Vietnam.  The veteran states that while serving in Vietnam he 
developed blackhead skin lesions and sores that persist to 
the present day, and that he believes are due to exposure to 
Agent Orange herbicides.  A friend who served with the 
veteran in Vietnam and family members submitted letters that 
note that the veteran developed various skin lesions on his 
face, arms, and back while in Vietnam, and that they have 
recurred since his return from service to the present day. 

Personnel records show the veteran had combat service in 
Vietnam during his active service in the Army.  Service 
medical records do not indicate any complaints of, or 
treatment for, chloracne or any other skin disorder during 
active service. 

VA medical records indicate that in June 2004, the veteran 
discussed chloracne with his VA physician, however, at the 
time of the examination the physician found no active skin 
lesions of any type.  

In September 2004, VA medical records indicate that the 
veteran again discussed chloracne with his VA physician, 
however, at the time of the examination the physician found 
no active lesions of any type on his back, scalp, chest, 
face, or head, and did not see any significant scarring.  

A November 2004 VA examination scheduled in conjunction with 
the present claim found that the veteran did have skin 
lesions.  However, the examiner, who is a physician, 
concluded that the veteran's lesions were an acneform variety 
of skin disease, and not of the classic chloracne variety.  
No opinion was given as to whether the skin lesions were 
related to service.  The examiner did not review the 
veteran's claims-file, but did note the fact that the veteran 
reported that he served in Vietnam in areas that Agent Orange 
had been used.  

A veteran is competent to report continuity of observable 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Accordingly, the veteran and his friends and 
family are competent to report the veteran's continuous skin 
lesions from the time of his service in Vietnam to the 
present day.

The current record of medical treatment does not address the 
etiology of the veteran's acneform skin condition, and 
therefore the evidence is insufficient for the Board to make 
a decision on the claim.  The record does include, however, a 
current  diagnosis of a skin condition, and the veteran and 
his friends and family's competent reports of continuous skin 
lesions that began in-service and continue to the present, 
which indicates that any present skin condition or disorder 
may be associated with the veteran's service.  Therefore, a 
VA medical examination must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); See also U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (c) (2007).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine whether he has a 
current skin condition or disability, to 
include chloracne, and if so, whether it 
is at least as likely as not that the 
condition or disability is related to 
active service.  In providing this 
opinion, exposure to Agent Orange is 
conceded, and the examiner must address 
the likelihood of relationship to service 
on both a direct and presumptive basis.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide an opinion as to whether any 
current skin condition or disability is 
related to active service.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


